 504 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 339 NLRB No.  72
 LBT, Inc. 
and
 Paper, Allied
-Industrial, Chemical and 
Energy Workers International Union, AFL
ŒCIO, CLC, Local 5
-0699. 
Cases 17
ŒCAŒ20235 
and 17
ŒCAŒ20300 June 30, 2003
 DECISION AND ORDER
 BY MEMBERS 
LIEBMAN
, SCHAUMBER
, AND
 ACOSTA
 On February 23, 2001,
 Administ
rative Law Judge 
George Carson II issued the attached decision.  The Ge
n-eral Counsel and the Charging Party filed e
xceptions and 
supporting briefs.  The Respondent filed answering 
briefs, and the Charging Party filed a reply brief.
 The National Labor Rel
ations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the dec
ision and the record 
in light of the exceptions and briefs
1 and has decided to 
affirm the judge™s rulings, fin
dings, and conclusions only 
to 
the e
xtent consistent with this Decision and Order.  
 The complaint alleges that the Respondent, LBT, Inc., 
violated Section 8(a)(5) and (1) of the Act in two r
e-spects: (1) by refusing to provide info
rmation about the 
factors used by the Respo
ndent in sele
cting employees 
for a layoff, and (2) by failing to pay vacation pay to 
striking e
mployees.  The judge recommended dismissal 
of both allegations.
 We agree with the General Counsel and the Union that 
the Respondent™s refusal to provide information violated 

Section 8(a)(5) and (1).  However, we agree with the 
judge that the failure to pay the strikers vacation pay was 

not unlawful.  Our reasons follow.
 Refusal to Provide Information
 Facts
 The Respondent, LBT, Inc., and the Charging Party 
Union have been parti
es to a series of co
llective
-bargaining agreements beginning in February 1994 and 

continuing through at least August 2001, with one exce
p-tion:  from June 12 through August 8, 1999, no agre
e-ment was in effect and the bargaining unit emplo
yees 
were on strike
.  The parties continued bargai
ning during 
the strike and on August 9, 1999, entered into a new co
n-tract, ending the strike.  
 During a collective
-bargaining session on July 13, 
1999, Yvon Gagnon, the employee r
elations manager for 
LBT™s corporate parent, 
informed the Union that, b
e-cause of business lost during the strike, a layoff of ba
r-gaining unit employees might be imminent.  In r
esponse 
                                                           1 The Charging Party has requested oral argument.  The request is 
denied as the record, exceptions, and briefs adequately present th
e issues and the pos
itions of the parties.
 to this announcement, the Union promptly requested i
n-formation regarding LBT™s layoff selection criteria and 

their ap
plication.  Gagnon provided documentation r
e-garding the process by which employees would be s
e-lected for layoff, which was similar to the procedures 

used in a 1997 la
yoff.  
 As it had in 1997, LBT also provided a redacted ve
r-sion of the employee evaluation
s that the Company had 
compiled and used in selec
ting employees for the 1997 
layoff.
2  These evalu
ations consisted of a spreadsheet 
with a row of numerical scores of zero through three in 

each of several categories and an ove
rall score for each 
employee.  
In each row associated with a retained e
m-ployee, all information identifying the employee was 
deleted from the chart (other than codes apparently ind
i-cating the employee™s job), leaving unide
ntified rows of 
scores for well over 100 employees.  
 The Union r
equested an unredacted copy of the 
spreadsheet showing retained employees™ names 

matched up with their scores.  The U
nion explained that 
it needed this information to (1) test check the validity of 
1999 evaluations; (2) form
ulate a layoff proposal for the 
new contract; and (3) determine the validity of the met
h-odology of assig
ning points.  LBT refused to provide 
unredacted evaluations.  It claimed that these evaluations 
were confidential,
3 that they were outdated and potentia
l-ly misleading, and that their r
elease could cause disru
p-tion among the employees.  LBT remained unwilling to 

provide the info
rmation despite the Union™s promise not 
to release the information to rank
-and
-file emplo
yees.  
 The parties discussed the i
nformation request at length, 
but were
 unable to resolve their disagreement.  There 
was no layoff in 1999.  The 1999
Œ2001 contract co
n-tained a revised ﬁJob Security and Retentionﬂ prov
ision 
that established the standards and procedures the Co
m-pany was to apply if a layoff became necessary. Mos
t of 
these sta
ndards and procedures were among those that 
the Company had used in selecting employees for la
yoff 
in 1997.
 Analysis
 The judge recommended dismissing the alleg
ation that 
the Respondent violated Section 8(a)(5) and (1) by refu
s-
ing to provide 1
997 employee evaluation info
rmation 
requested by the Union.  He concluded that the evalu
a-tions were not relevant to the Union in 1999.  We dis
a-gree and reverse.
                                                            2 In response to the 1997 layoffs, the Union filed grievances on b
e-half of an unspecified number of laid
-off employees, and one grievance 
was settled by the employee™s reinstat
ement.  The Union did not pursue 
any 
grievance to a
rbitration or file unfair labor practice charges.
 3 The Company has not argued before the judge or the Board that the 
evaluations were confidential; thus, we do not address this issue.
  LBT
, INC
. 505 Under the National Labor Relations Act, ﬁ[a]n e
m-ployer has a duty to furnish requested informat
ion to a 
union which is the collective
-bargaining repr
esentative of 
the employees if the requested information is relevant 
and reasonably nece
ssary to the union™s performance of 
its responsibilities.ﬂ  
Allied Mechanical Services,
 332 
NLRB 1600, 1601 (2001)
.  A li
beral, ﬁdiscovery
-type 
standardﬂ of relevance governs requests for information 

between parties to a bargaining relationship.
4  
NLRB v. 
Acme Industrial Co.,
 385 U.S. 432 (1967).
 Under longstanding principles, we find that the 1997 
employee evaluation
s requested by the Union were pr
e-sumptively relevant.  It is well esta
blished that 
ﬁ[w]here
 the union™s request is for information pe
rtaining to the 
workers in the bargaining unit, which goes to the core of 
the employer
-employee relationship, that i
nformat
ion is 
presumptively rel
evant.ﬂ  
Uniontown County Market,
 326 NLRB 1069, 1071 (1998).  It is undisputed that the 
1997 employee evaluations requested by the Union pe
r-tained to the workers in the bargaining unit.  And, b
e-cause those evaluations were designed
 to be used, and 
were used, in determining which of the bargaining unit 

employees would be laid off and which r
etained,
5 they 
went to the core of the employer
-employee rel
ationship.
6  Indeed, it is difficult to imagine an issue more fundame
n-tal to the empl
oyer
-employee relationship than an unde
r-standing of how and why the employer decided whether 
or not to terminate it.  Accordingly, the 1997 evaluations 
were pr
esumptively relevant, even in 1999.
7   Assuming in the altern
ative that the 1997 evaluations 
were
 no longer presumptively relevant in 1999 because 
of the passage of time or intervening changes in the e
m-ployees™ skills, we would conclude that the information™s 

continuing relevance was demonstrated.  Contrary to the 
judge,
8 we find that the Union offere
d at least two re
a-                                                           4 The discovery
-type standard applies not only where the 
info
r-mation at issue is presumed relevant, but also where it must be demo
n-
strated to be relevant.  See 
Postal Service,
 332 NLRB 635, 636 (2000).  
 5 The judge acknowledged that the 1997 evaluations were relevant at 
the time they were performed.
 6 See 
Allie
d Mechanical Se
rvices,
 supra, 332 NLRB at 1612 (finding 
that employee evaluations that were a factor in merit raises were the
m-selves wage data and hence were presumptively relevant); see also 
Colu
mbia University,
 298 NLRB 941, 945 (1990) (holding that unit
 employees™ ﬁgrades,ﬂ or classifications for salary purposes, were pr
e-sumptively relevant); 
Postal Service,
 supra, 332 NLRB at 637 (hol
ding 
that ﬁclimate assessmentﬂ report ﬁcontain[ing] data regarding unit 
members and their employment relationships, both 
among the
mselves 
and with their s
upervisor" was presumptively relevant).
 7 Member Acosta agrees for the reasons that follow that the General 
Counsel has demonstrated the rel
evance of the information that the 
Union sought and therefore he finds it u
nnecessa
ry to decide whether 
the 1997 evaluations were presumptively relevant when sought in 1999.
 8 In particular, we reject the judge™s suggestion that the Union, to 
support its information request, was required to show that it discussed 
sons for requesting the information that established its 
relevance:  to determine the v
alidity of the Company™s 
methodology of assigning points, and to formulate a 
layoff proposal for the new contract.
9   These rationales are inte
rtwined:
  the Union needed to 
understand the process that had actually been followed in 
the 1997 layoffs in order to carry out its representative 
duties in 1999 and afterward.  Because the Union had not 

received complete information in 1997, it remained un
a-ble, in
 1999, to assess the application of the layoff pr
o-cess, particularly its fairness and consistency with the 

stated guidelines.  The redacted spreadsheet furnished to 
the U
nion did not allow the Union to connect the listed 
scores with the individuals who rec
eived them, and thus 
it was impossible for the Union to assess whether the 
scores accurately captured the employees™ skills, abil
i-ties, and productivity.  Without the ability to make such 
an assessment, the Union could not identify any def
i-ciencies in the 
process that could be rectified either 

through the grievance mechanism or by a contract prov
i-sion addressing the deficie
ncies.
10  The expectation of a 
new layoff under a process sim
ilar or identical to that 
used in 1997 establishes the continued relevance o
f the 
                                                                                             its reasons for the info
rmation request at the bargaining table.  The 
Union had already explained, in writing, why it needed the 1997 e
m-ployee evaluations.  It was not required to explain orally its written 
request, particularly since there is no evidence that the Company r
e-quest
ed further explanation.  Neither was the U
nion required to persist 
in its demands for relevant information, especially since the Company 
had pr
eviously rejected requests for the exact same kind of information.  
ﬁ[T]o require the Union to keep renewing its 
request repeatedly at each 

meeting is not only futile, but tantamount to playing a broken recording 
in the vain hope that at some time or other one may eventually hear the 
end of the selection.ﬂ  
Wallace Metal Products,
 244 NLRB 41, 49 
(1979).
 9 The Union 
also informed LBT that it needed the inform
ation to test 
check the v
alidity of 1999 evaluations conducted in anticipation of the 
expected layoff. There is no evidence, however, that LBT pe
rformed 
any evaluations in 1999, and the complaint does not allege t
hat LBT™s 
failure to provide the 1999 evalu
ations or otherwise respond to the 
Union™s request for them was unlawful.  At the hearing, the Union also 
argued that it needed the information to counsel e
mployees how they 
might i
mprove their skills to avoid bei
ng laid off under the system as 
applied, but it apparently did not inform LBT that it needed the evalu
a-tion information for this purpose.  We need not rely on either of these 
rationales, however, because only one valid reason is needed to demo
n-
strate the r
elevance of the requested information.  See, e.g., 
Crowley 
Marine Services v. NLRB,
 234 F.3d 1295, 1296
-1297 (D.C. Cir. 2000) 
(per curiam) (union™s failure to prove one reason supporting right to 
requested information ﬁbeside the point,ﬂ where another basi
s existed).  
Here, the Union had two valid reasons for requesting the 1997 evalu
a-tions, both of which it explained contemporaneously to the Co
mpany.
 10 Although LBT did provide complete spreadsheets for those e
m-ployees who were chosen for layoff in 1997, th
e redaction of the names 
of retained employees prevented the Union from ha
ving a basis for 
comparison between the laid
-off and retained employees or a way to 
assess whether the sta
ndards were applied fairly, even as to the laid
-off 
employees.
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  506  complete 1997 employee evaluations for both of these 
purposes.  
 The Respondent argues that the absence of a layoff in 
1999 and the parties™ agreement on a new contract render 

the Union™s information request moot.  We reject that 

argument.  Although 
there was no layoff in 1999, a new 
layoff could be conducted at any time, and it would be 
governed by the relevant provision in the new contract, 
which the Union agreed to in the absence of complete 
information.
  The Union thus has a continuing need for 
the employees™ 1997 evalu
ations in order to understand 
how the layoff process actually works.  The fundamental 
point is that even in 1999, and contin
uing at least through 
the term of the 1999
Œ2001 contract, without the info
r-mation the Union was limited in it
s ability to fulfill its 
representative roles of bargaining intelligently and a
d-mini
stering the collective
-bargaining agreement.  Neither 
the passage of time, the negotiation of a new (and sim
i-lar) agreement, nor the Company™s cancellation of its 
expected 
layoff in 1999 change the fact that the Comp
a-ny™s unlawful co
nduct has compromised the Union™s 
ability to carry out its lawful representative role.
   Failure to Pay Vacation Pay to Strikers
 Facts
 In each year between 1994 and 1998, the plant was 
shut down 
during the week of July 4, and employees 
received vacation pay for the shutdown period.  As the 
judge found, however, the details of the annual shu
t-down, including the exact dates, were a product of neg
o-tiations and varied from year to year.  In 1999, the 
em-ployees were on strike during the week of July 4; there 

was no plant shutdown.  When the strike ended and n
e-gotiations resumed, the Respondent did not include a 
proposal for a shutdown and vacation pay for 1999.  The 
collective
-bargaining agreement enter
ed into by the pa
r-ties on August 8, 1999, did not include vacation pay for a 
shutdown period for that year; the employees did receive 

vac
ation pay when the plant was shut down in 2000.
 The complaint alleges that the Respondent violated 
Section 8(a)(5) by f
ailing to pay vac
ation pay to striking 
employees in 1999.  The judge dismissed this allegation, 

and the Union has excepted to this finding.  We find no 

merit in the exce
ption.
 The complaint originally alleged that vacation pay was 
an accrued benefit, consi
stent with the charge that the 
Respondent violated Section 8(a)(3) and (5) by not pa
y-ing the strikers vacation pay.  At the hearing, ho
wever, 
counsel for the General Counsel amended the complaint 

to remove the allegation that vac
ation pay was accrued, 
and 
the parties stipulated to the r
emoval of the charge 
that the Respondent™s refusal to pay vacation pay vio
-lated Section 8(a)(3).
11  Counsel for the Ge
neral Counsel 
litigated this issue solely on the theory that vacation pay 

was an established term and condi
tion of emplo
yment, 
and that the Respondent violated Section 8(a)(5) by 

changing it unilaterally without bargaining to impasse.
 Analysis
 The judge found both that vacation pay had not a
c-crued and that ﬁ[t]he employees were not otherwise ent
i-tled to vacatio
n payﬂ
Ši.e., that a paid vacation du
ring 
the week of July 4, concurrent with a plant shu
tdown, 
was not an established term or condition of employment.  

The Union excepted, but only to the finding that vacation 
pay had not accrued
Šthe allegation that had be
en expli
c-itly removed from the complaint.  Neither the Union nor 
the General Counsel excepted to the judge™s finding that 
vacation pay was not a term or condition of employment.  
Thus, no party has excepted to the judge™s rejection of 
the only theory actua
lly litigated at the hearing.  In the 
absence of exceptions, then, we adopt the judge™s finding 
that vacation pay was not an established term or cond
i-tion of employment, and his conclusion that the R
e-spondent did not violate Section 8(a)(5) by failing to p
ay 

vacation pay to the strikers.
 Even if the Union or the Ge
neral Counsel had properly 
excepted to the judge™s dismissal of this allegation, we 
would a
ffirm, on the merits, the judge™s conclusion that 
the employees were not entitled to vacation pay.
12  Rel
y-ing on differences among the various contracts™ v
acation 
and holiday provisions (particularly in the language d
e-scribing the process by which shutdown dates were s
e-lected), the judge concluded that the timing of the su
m-mer shu
tdown/vacation was the product
 of negotiations 
between the parties rather than an established term and 
condition of employment.  The General Counsel and the 

Union proved only that paid summer shutdowns occurred 
in every year from 1994 to 1998 and again in 2000; they 

failed to adduce ev
idence indicating how the timing of 
shutdowns was determined.  In the absence of such ev
i-dence, we agree with the judge that the General Counsel 
                                                           11 At the hear
ing, the 
Union stipulated to the amendment of the 
charge but protested that the General Counsel™s motion to amend the 
complaint prejudiced its pos
ition.  The judge granted the motion to 
amend.  Later in the hearing, the Union acknowledged that it had 
agree
d to the amendment, but also agreed with the judge™s characteriz
a-tion of its position on the matter as ﬁat least, a semi
-objection.ﬂ   In any 
event, the Union filed no special appeal from and has not excepted to 

the judge™s ru
ling amending the complaint.  
  12 Member Liebman finds it unnecessary to decide on the merits 
whether vacation pay was an established term or condition of emplo
y-
ment in 1999, or whether LBT™s failure to pay vacation pay to the 
striking employees constituted a unilateral change in viola
tion of Sec. 
8(a)(5).  She agrees with her colleagues that that issue has not been 
raised in exceptions.
  LBT
, INC
. 507 and the Union have not demonstrated that a paid July 4 
shutdown was a term and condition of employment.
13 Conclu
sion
 For all the foregoing reasons, we find that LBT viola
t-ed Section 8(a)(5) and (1) by refusing to provide the U
n-ion with an unredacted list of the 1997 employee ran
k-
ings used to select employees for layoff, and we shall 
order LBT to provide this informa
tion to the U
nion.
14  We also find that LBT did not vi
olate Section 8(a)(5) and 
(1) by failing to pay striking employees vac
a-tion/shutdown pay for the summer of 1999.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, LBT, Inc., Omaha, N
ebraska, its officers, 
agents, successors, and a
ssigns, shall
 1. Cease and desist from
 (a) Refusing to furnish the Union with information r
e-quested and necessary for the pe
rformance of its duties as 
exclusive collective
-bargaining represe
ntative.
 (b) In any
 like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Se
ction 7 of the Act.
 2. Take the following affirm
ative action necessary to 
effe
ctuate the policies of the Act.
 (a) Furnish the Un
ion in a timely manner with a copy 
of the complete spreadsheet of e
mployee evaluations 
performed in prep
aration for employee layoffs in 1997, 
including the names of all employees, whether laid off or 
retained, matched up with their evaluation scores.
 (b) W
ithin 14 days after service by the R
egion, post at 
its Omaha, Nebraska, facilities copies of the attached 

notice marked ﬁAppe
ndix.ﬂ
15  Copies of the notice, on 
forms provided by the Regional Director for Region 17, 

after being signed by the Respondent™s au
thorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in co
nspicuous places 
                                                           13 Unlike the judge, however, we do not rely on 
Nuclear Fuel Se
r-vices,
 290 NLRB 309 (1988), in which the Board dismissed the alleg
a-tion that the employe
r violated Sec. 8(a)(5) by failing to pay vacation 
pay to striking employees. The case is distinguishable both because the 
employees had not met their contractual obl
igation to work on the last 
scheduled workday before the vacation and because the contract
 pr
o-
vided for 
paid vacation
, not 
vacation pay in lieu of vac
ation
. 14 In finding, as we do, that the Respondent violated Sec. 8(a)(5) by 
refusing to furnish the Union with a copy of the unredacted employee 
evaluation chart, and in ordering the Respondent t
o furnish that 
unredacted chart, we acknowledge the Union™s promise not to release 
the information contained therein to rank
-and
-file employees.
 15 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading
 ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 

National Labor Relations Board.ﬂ
 including all places where notices to employees are cu
s-
tomarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that
 the notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the R
e-spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall d
u-plic
ate and mail, at its own e
xpense, a copy of the notice 
to all cu
rrent employees and former employees employed 
by the Respo
ndent at any time since July 14, 1999.
 (c) Within 21 days after service by the Region, file 
with the Regional Director a sworn certifi
cation of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 

comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 

this n
otice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist any union
 Choose representatives to bargain with us on 
your behalf
 Act
 together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 refuse to furnish the Union with info
r-mation requested and necessary for the performance of 

its duties as the exclusive b
argaining represent
ative.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 WE WILL 
furnish the Union in a timely manner with a 
copy of the complete sprea
dsheet of employee evalu
a-tions performed in preparation for employee la
yoffs in 
1997, i
ncluding the names of all employees, whether laid 
off or retained, matched up with their evaluation scores. 
  LBT,
 INC
.   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  508  Stanley D. Williams, Esq., 
for the General Coun
sel.
 George C. Rozmarin, Esq., 
for the Respondent.
 M. H. Weinberg, Esq., 
for the Charging Party
. DECISION
 STATEMENT OF THE 
CASE
 GEORGE 
CARSON 
II, Administrative Law Judge. This case 
was tried in Omaha, Nebraska, on January 9, 2001. The charge 
in Case 17
ŒCAŒ20235 was filed on July 18, 1999.
1 The charge 
in Case 17
ŒCAŒ20300 was filed on August 30, and was 
amended on November 24.
2 The consolidated complaint issued 
on December 15. The complaint alleges that the Respondent 
violated Section 8(a)(1) and (5) of the 
National Labor Relations 

Act (the Act) by eliminating vacation/shutdown pay and refu
s-
ing to pay that benefit to its unit employees and by failing and 
refusing to furnish relevant information regarding employee 
evaluations utilized in a layoff in 1997. Resp
ondent™s answer 
denies all of the alleged violations of the Act. I find that the 

evidence does not establish that the Respondent violated the 
Act.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the br
iefs filed 
by all parties, I make the following
 FINDINGS OF 
FACT
 I. JURISDICTION
 The Respondent, LBT, Inc. (the Company), a corporation, is 
engaged in the manufacture and sale of liquid bulk tank trailers 
at its facility in Omaha, Nebraska, at which it ann
ually pu
r-chases and receives goods valued in e
xcess of $50,000 directly 
from points located outside the State of Nebraska and from 
which it annually sells and ships goods valued in excess of 
$50,000 directly to points located outside the State of Nebraska.
 The Respondent admits, and I find and conclude, that it is an 

employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.
 The Respondent admits, and I find and co
nclude, that Paper, 
Allied
-Industrial, Chemical and Energy Work
ers International 
Union, AFL
ŒCIO, CLC, Local 5
-0699 (the Union), is a labor 
organization within the meaning of Se
ction 2(5) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A. Overview
 In 1994, the Company began manufacturing truck tank trai
l-ers at its facil
ity in Omaha. Fruehauf Trailer Corporation had 
previously operated the facility for 30 years. When it co
m-menced operations, the Company voluntarily recognized the 
Union. Thereafter, the Company and Union entered into su
c-cessive collective
-bargaining agreem
ents. The initial agre
e-ment, effective from February 19, 1994, through December 31, 
1994, provided for 3 weeks of paid time off, 2 weeks in the 
                                                           1 All dates are in the year 1999 unless othe
rwise indicated.
 2 On December 16, after the complaint issued, this charge was 
amended a second time. The amendment deleted language charging that 
the elimination of vacation/shutdown pay discrim
inated against unit 
employees in violation of Sec. 8(a)(3) of the Act.
 summer, and 1 week at Christmas, and 5 paid holidays. Prior to 
the expiration of that agreement, the parties ent
ered into their 
second collective
-bargaining agreement, effective from N
o-vember 18, 1994, through June 14, 1997. That agreement pr
o-vided for 21 or 22 ﬁdays of paid vacations and holidaysﬂ in a 
calendar year, with 6 days designated as holidays and 10 days 
of vacation during which the plant was to be shut down, and 5 
days designated as ﬁfloatersﬂ which were prorated for emplo
y-ees who had worked less than 1 year. The third agreement, 

effective from June 14, 1997, through June 11, 1999, provided 
21 or 22 days o
f vacation and holidays, with 5 days each over 
the weeks that included July 4 and Christmas Day when the 
plant was to be shut down. The 5 floater days were prorated for 
new employees.
 On November 7, 1997, the Company experienced a la
yoff. 
To determine whic
h employees would be laid off, the Company 
rated each employee upon various criteria including skill, abi
l-ity, and productivity, assigning a numerical figure to each crit
e-
rion. The numbers were t
otaled, and the 19 employees with the 
lowest totals were laid
 off. The Union requested, and the Co
m-pany provided, various items of information, including a lis
ting 
of the point totals for each employee evaluated. The names of 
the employees who were laid off appeared next to their point 
totals. The Company redacted t
he names of the employees who 
were not laid off. The Union filed several grievances, and do
c-umentary evidence shows that, in settlement of one of the 
grievances, one e
mployee who had been laid off was reinstated. 
No grievance was pursued to arbitration. Al
though the Union 
objected to the redacting of the names of the employees who 
were not laid off, no unfair labor practice charge was filed.
 On May 20, prior to the June 11 expiration date of the colle
c-tive
-bargaining agreement that was then in effect, the p
arties 
began negotiations for a new agreement. The parties were un
a-ble to conclude their negotiations by June 11. On June 12, the 

Union engaged in an economic strike that ended on August 8 
when the parties executed a new collective
-bargaining agre
e-ment. Th
ere were a total of 13 negotiating sessions. At these 
negotiations, the Company was represented by its attorney and 
Yvon Gagnon, employee relations manager of Remcore, the 
parent company of LBT, Inc. The Union was represented by 
International Representativ
e Ron McKaye and Local Union 
President Gerald (Jerry) May, who is also a full
-time employee 
in the shipping and receiving department.
 B. Vacation/Shutdown Pay
 1. Facts
 Local Union President May testified that, from 1994 through 
1998, employees received vac
ation pay during the summer 
shutdowns that occurred during the week of July 4. May r
e-called that, in 1994, the new owner had stated that he was not 

going to take things away from the employees, but that he 
could not afford to do as much as Fruehauf had don
e, noting 

that some e
mployees were entitled to as much as 5 weeks of 
vacation. The first agreement between the parties provided 3 
weeks of vac
ation, 2 in the summer and 1 during the Christmas 
holiday season, ﬁthe exact calendar weeks to be mutually 
agreed 
upon by the parties.ﬂ The agreement effective from 
November 18, 1994, through June 14, 1997, provided 10 days 
 LBT
, INC
. 509 of vacation, the ﬁdates and distr
ibution . . . to be chosen by the 
Bargaining Committee.ﬂ The weeks ch
osen by the bargaining 
committee, as reflect
ed on an a
ppendix to the contract, were the 
weeks that included July 4 and Christmas Day. The third 
agreement, effective from June 14, 1997, through June 11, 

1999, sets out a vacation and holiday schedule and reflects that 
vacations during which the plant 
would be shut down were 
sche
duled for the weeks that included July 4 and Christmas 
Day. The collective
-bargaining agreements provided 5 floater 
vacation days that were prorated for employees who had 
worked less than 1 year. Shutdown vacation pay was not pr
o-rated. May confirmed that ﬁ[a]s long as you™re there, you got 
the shutdown pay.ﬂ The record establishes that the emplo
yees 
laid off in November 1997 received vacation pay when the 

plant shut down over Christmas.
 Although the record does not reveal the sub
stance of any 
bargaining session before July 13, uncontradicted testimony by 

Gagnon establishes that, prior to the expiration of the colle
c-tive
-bargaining agreement on June 11, the Company submitted 
a proposal that included a vacation shutdown in the summe
r of 
1999. President May acknowledged that the Union made an 
ﬁearlyﬂ proposal that proposed 12 holidays and 20 days of v
a-cation ﬁto be used as the employee decides.ﬂ No shutdowns 
were specified in the Union™s proposal. Cheryl Schissel, recor
d-ing secretary 
of the Union, testified that, in May, the U
nion had 
requested that the parties address noneconomic issues first, and 
that negotiations proceeded in that manner. Thus, there would 
have been no discussion of the Company™s proposal that a
s-sumed continued oper
ations with a shutdown or the Union™s 
proposal that included no shutdowns but did have July 4 as a 
holiday. The Union struck on June 12. Gagnon™s test
imony that 
there was no shutdown in the summer of 1999 is 
uncontradicted.
 On July 21, at the 10th bargaini
ng session, the Company 
submitted a final proposal to the Union. Article 8 of that pr
o-posal related to vacations and holidays. It provided for vacation 
during summer shutdowns for the years 2000 and 2001. For 
1999, the proposal bore the entry ﬁN/Aﬂ (not ap
plicable). R
e-cording secretary, Schissel, recalled that, when a committee 

member questioned why the 1999 summer shutdown was not 
applicable, Gagnon responded, ﬁ[I]t™s gone, you lost it.ﬂ Ga
g-non recalled that he stated that the shutdown ﬁwon™t existﬂ 
becaus
e it was not specified in the proposal, that, consistent 
with the proposal, it ﬁwill be gone.ﬂ The Company proposal 
was not accepted by the Union on July 21. Counsel for the 
General Counsel argues that the Union was ﬁ[p]recluded by 
Respondent™s dictates fr
om offering a counterproposal,ﬂ citing 
testimony by Schissel that the Federal mediator stated that the 
Union would be allowed to ask questions only when the Co
m-pany presented its proposal on July 21. There is no evidence 
that this restriction extended beyo
nd July 21 or that the Union 
was precluded from offering counterproposals at the bargaining 
sessions in August. Schissel recalled sessions on August 3 and 
4, that ﬁwent very, very quickly.ﬂ She mentioned no restriction 
regarding the making of counterpropos
als at those sessions. 
There is no allegation of bad
-faith bargaining. There is no claim 
that the parties ever reached impasse when bargaining for the 
new collective
-bargaining agreement. The parties executed a 
new collective
-bargaining agreement on August
 8. May testified that, ﬁat the tail end of the session prior to sig
n-ing offﬂ on the current contract, he questioned Gagnon regar
d-ing whether the unit employees were ﬁg
oing to be paid for our 
shutdown that we had missed,ﬂ and Gagnon replied that he 
would t
hink about it. There is no evidence of any further di
s-cussion regar
ding this matter. Consistent with the provisions of 
the new collective
-bargaining agreement, employees received 

vacation pay when the plant shut down in the summer of 2000.
 The amended char
ge in Case 17
ŒCAŒ20300 does not allege 
that vacation/shutdown pay was an accrued benefit. At the b
e-ginning of the hearing, counsel for the General Counsel amen
d-ed paragraph 6(a) of the complaint by deleting the word ﬁa
c-cruedﬂ from the plea
ding.
 2. Analysis
 and concluding findings
 The complaint, as amended, alleges that, about the first week 
of July, the Respondent eliminated the payment of vac
a-tion/shutdown pay for unit employees and thereafter refused to 
pay that benefit, that this was a mandatory subject 
of bargai
n-ing, and that the Respondent ﬁengaged in the conduct d
e-scribedﬂ without bargai
ning with the Union.
 The complaint does not allege an 8(a)(3) violation. This is 
consistent with precedent which holds that a prerequ
isite for an 
8(a)(3) violation rega
rding the wit
hholding of benefits during a 
strike is evidence that the benefit was accrued. 
NLRB v.
 Great 
Dane Trailers, Inc.
, 388 U.S. 26 (1967); 
Texaco, Inc.
, 285 
NLRB 241 (1987). In the i
nstant case, the allegation that the 
benefit was accrued was speci
fically amended out of the co
m-plaint. In 
Wallace Metal Products, Inc.
, 244 NLRB 41 (1979), 
cited by the General Counsel, the Board specifically found that 

vac
ation pay had accrued; thus, that decision is inapposite. Id. 
at fn. 2. 
General Tire & Rubber, Co.
, 274 NLRB 591 (1985), 
cited by the General Counsel and the Charging Party, turned on 
the question of waiver. Furthermore, in that case, the emplo
y-ees were not on strike. They had continued to work and were, 
therefore, ﬁotherwise entitled toﬂ the benefits 
that the respon
d-ent had unilaterally ceased to pay. Id. at 593.
 The General Counsel, proceeding on an 8(a)(5) theory of v
i-olation, argues that ﬁone week of paid vacation in the su
mmerﬂ 
was a term and condition of employment and that failure to pay 
vacation
/shutdown pay to the striking employees const
ituted a 
unilateral change in their terms and conditions of e
mployment. 
There is no question that unilaterally ﬁabrogating benefits a
c-crued under . . . [a] recently expired contractﬂ const
itutes a 
violation of S
ection 8(a)(5) of the Act. 
Vesuvius Cruc
ible Co.
, 252 NLRB 1279, 1282 at fn. 17 (1980). In the instant case, 

vacation pay was not accrued. When there was a shu
t down, 
ﬁyou got the shutdown pay.ﬂ Pursuant to the past pra
ctice under 
which employees were paid
 vac
ation pay when there was a 
scheduled plant shutdown, it is certainly arguable that, had 

there been a scheduled shutdown, failure to pay vac
ation pay 
would have constituted a unilateral change. The record does not 

establish that employees were entitled 
to vac
ation pay in the 
absence of a shutdown.
 The limited bargaining history herein reveals that summer 
shutdowns were not a preexisting term and condition of e
m- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  510  ployment. The timing of the shutdowns was negotiated. Al
t-hough shutdowns occurred during the we
ek of July 4 from 
1994 through 1998, in each instance the date was the product of 
negotiations. In 1994, the contract to which the parties agreed 
granted employees 3 weeks of vacation, 2 in the summer and 1 

during the Christmas holiday season, the exact ca
lendar weeks 
to be ﬁmutually agreed upon by the parties.ﬂ The 1995 and 
1996 contract does not mention summer but provides for 10 
days of vacation during which the plant would be shut down, 

the dates to be ﬁchosen by the Bargaining Co
mmittee.ﬂ The 
contract 
effective from June 14, 1997, through June 11, 1999, 
specified a shutdown during the week of July 4 in 1997 and 

1998. Thus, although a shu
tdown did occur under each contract 
during the week of July 4, the date was ﬁmutually agreed uponﬂ 

in 1994, chosen by 
the ba
rgaining committee in 1995 and 1996, 
and agreed upon in negotiations and set out in the co
ntract in 
1997 and 1998. In short, the date of the summer shu
tdown was 
not a preexisting term and condition of employment but was 
specifically negotiated, and t
he manner in which it was sche
d-uled differed in each of the three contracts. When the contract 
in effect for the first 5
-1/2 months of 1999 expired on June 11, 
there was no shutdown sche
duled for the summer of 1999.
 I agree with the Charging Party that vac
ations are a mandat
o-ry subject of bargaining. There is no evidence that the R
e-spondent failed or refused to bargain with regard to shutdowns 
or vacations. There is no ev
idence that the restriction on the 
parameters of bargaining announced by the Fderal med
iator on 
July 21 extended beyond that session, and there is no allegation 

of bad
-faith bargaining. In negotiations, the Union had pr
o-posed 20 vacation days that were not dependent upon a shu
t-down but were to be used ﬁas the employee decides.ﬂ Respon
d-ent ha
d placed a proposal on the table in May that provided for 
a shutdown in July, but, since economic items were not di
s-cussed, the Respondent™s proposal was not discussed and ce
r-tainly was not accepted. Thereafter the Union struck. Insofar as 
there was no imp
asse, the Respondent did not implement its 
proposal. Thus, there was no shu
tdown in July. On July 21, the 
Union was aware that the Respondent, as reflected in its pr
o-posal, considered vacation pay for a shutdown that had not 

occurred to be ﬁnot applicable.
ﬂ In August, ﬁ[a]t the tail end of 
the [negotia
ting] session prior to signing offﬂ on the current 
contract, May questioned Gagnon regarding whether the unit 
employees were ﬁgoing to be paidﬂ for the shutdown that had 
not occurred and Gagnon replied that he
 would think about it. 
Although May™s question reveals that the Union was concerned 

about this issue, the Union chose not to inject this issue into the 
negotiations at the 11th hour. The Union, in August, did not 

demand that the contract provide for a shut
down in late August 
or Se
ptember, nor did it demand vacation pay for a shutdown 
that had not occurred in July. The parties bargained and agreed 
to a collective
-bargaining agreement that provided for vac
ation 
pay during shutdowns in the summer of 2000 and 2
001.
 It is well settled that an employer ﬁis not r
equired under the 
Act to finance an economic strike against it[self] . . . . 
General 

Electric
, 80 NLRB 510, 511 (1948). Vacation pay was not an 
accrued benefit; it was paid when there was a shutdown. When 
the prior contract expired on June 11, no shutdown was sche
d-uled. The employees went on strike. No shutdown occurred. No 
vacation pay was a
ccrued and no vacation pay was paid. The 
employees were not otherwise entitled to vacation pay. In the 
absence of any 
entitlement to vacation pay, there was no unila
t-eral change in violation of Section 8(a)(5) of the Act. See 
Nu-clear Fuel Services
, 290 NLRB 309, 310 (1988). I shall re
c-ommend that the allegation that Respondent unilaterally elim
i-nated vac
ation/shutdown pay
 be dismissed.
 C. The Information Request
 1. Facts
 On July 13, during a negotiating session, Gagnon me
ntioned 
that an order had been cancelled, that there was the possibility 

of a layoff, and that, if a layoff were ne
cessary, it would be 
handled in the sam
e manner as in 1997. On July 14, the Union 
questioned exactly how the layoff would be handled, and e
x-pressed dissati
sfaction with the information that the Company 
had pr
ovided in 1997. In response to the Union™s request, the 
Company provided documents rela
ting to the criteria that 
would be used in selecting employees for layoff, explai
ning 
that employees would be evaluated with regard to skill, abi
lity, 
and productivity. Whether, as the Company claims, it provided 
a 15
-page packet containing the contemporan
eous requests and 
responses from 1997 is immaterial since President May 
acknowledges that the U
nion received all of the material in the 
packet. That mat
erial included the listing, first provided in 1997 
or early 1998, that reflected the scores of all emplo
yees eval
u-ated prior to the 1997 layoff, with the names of the employees 

who were not laid off redacted.
 The Union had, in 1997, objected to the Company™s r
efusal 
to link the names to scores of employees not laid off. President 
May testified, ﬁ[W]e never h
ad all the names attached to the 
rankings.ﬂ In refusing to link the names to the scores of e
m-ployees not laid off, the Company had, in a letter dated N
o-vember 26, 1997, stated to the Union that it was refusing to do 

so ﬁbecause of the obvious disruption an
d controversy which it 
may cause in the unit.ﬂ The Company continued to maintain 
this position, advising by letter dated December 18, 1997, that, 
although it would disclose the scores of e
mployees not laid off, 
it would not disclose the names because d
oing
 so ﬁwould be 
extremely harmful and disru
ptive.ﬂ In a letter dated January 26, 
1998, the Company repeated that ﬁreleasing the relative ranking 

of all e
mployees would be harmful and disruptive to the overall 
operation of the shop.ﬂ In response to a grievanc
e, the Comp
a-ny again refused to proved this information, sta
ting in a letter 
dated March 3, 1998, that ﬁthere is great risk involved with 

releasing the relative ranking of all employeesﬂ and asserting 
that the information was not relevant to the grievance.
 No 
grievance was pursued to arbitration, and no unfair labor pra
c-tice charges were filed regarding any issue related to the 1997 
layoff.
 On July 14, May recalled that Gagnon stated that the info
r-mation the Union was seeking was conf
idential and could caus
e serious problems in the plant, ﬁthe same p
ositionﬂ the Company 
had taken in 1997. Following the supper recess, the Union pr
e-sented the Company with a written request, dated July 14, that 

states in pertinent part:
   LBT
, INC
. 511 [W]e respectfully request the company™s 
evaluations concer
n-ing the reduction of the work force regarding the layoff of 
Nov. 1997, and as well, the evaluations which pertain to the 
layoff[s], which you inform us are impen
ding.
 We would appreciate receiving a detailed e
xplanation 
of the standards 
used in the evalu
ations as well as how the 
points for each individual evaluated were computed, 

and/or assessed.
  On July 15, the Company responded in a letter that, in pert
i-nent part, states:
  This letter is to confirm that in 1997 and again yeste
rday, the
 Union was provided all of the information r
equested to enable 
you to understand how the evaluation process worked for the 
1997 layoff. The only information you were not provided in 
1997 was the relative ranking of those persons who were not 

laid off. You 
were not provided that information because it 
was not relevant and would obviously be disruptive for no 
useful purpose.
  The Union replied in a letter dated July 15 which stated that 
it was requesting the information r
egarding the 1997 layoff in 
order ﬁto 
formulate our pr
oposal for a layoff clause,ﬂ to ﬁtest
-check the validity of current evaluations for your proposed 
layoff,ﬂ and to determine ﬁthe validity of the methodology of 
assigning points.ﬂ There is no evidence that any current evalu
a-tions had been pe
rformed, and denial of current evaluations is 
not alleged as a violation. After the meeting of July 21 and 

prior to August 8 when the parties agreed to a new collective
-bargaining agreement, Gagnon announced, at the ba
rgaining 
table, that no layoff would o
ccur.
 The Union filed the unfair labor practice charge in Case 17
ŒCAŒ20235 on July 16. Although the Union™s letter refers to 
needing the data from 1997 in order to formulate a proposal, 

Gagnon testified that, at the bargaining table, the reason stated 
by t
he Union for needing the information was to determine ﬁif 
we had done the right selectionﬂ in 1997. This is confirmed by 
Recording Secretary Schissel who recalled that, on July 21, a 
member of the Union™s negotiating committee raised an issue 
regarding an 
employee who was able to weld stainless steel, 
steel, and aluminum and who had been laid off in 1997, wher
e-as an employee who was able to weld only steel was not laid 
off. May recalled that the Union also stated that it wanted the 
information so that it co
uld educate employees regarding their 
deficiencies. Gagnon stated to the Union that giving info
r-mation that was 2 years old could be misleading ﬁbecause what 
was true in 1997 was probably not true anymore in 1999.ﬂ
 There is no contention that the Company r
efused to discuss 
the layoff procedure. May™s testimony confirms that the Co
m-pany discussed the evaluation procedure. Gagnon testified that 
he became frustrated because, every time the procedure was 
discussed, the Union demanded the 1997 evaluations; we we
re 
ﬁgoing simply nowhere.ﬂ There is no evidence that the Union 
responded to Gagnon™s statement that the 1997 evaluations 
could be misleading ﬁbecause what was true in 1997 was pro
b-ably not true anymore in 1999.ﬂ
 2. Analysis and concluding findings
 The comp
laint alleges that the Respondent vi
olated the Act 
by failing to provide the Union with the evaluations of emplo
y-ees not laid off in 1997. The principles concerning the prov
i-sion of information are su
ccinctly stated by the Board in 
Coca
-Cola Bottling Co.
, 311, NLRB 424, 425 (1993):
  The obligation to supply information is dete
rmined on 
a case
-by-case basis, and it depends on a determination of 
whether the requested information is relevant and, if so, 

sufficiently important or needed to invoke a statutory ob
li-gation on the part of the other party to produce it. 
White
-Westinghouse Corp.
, 259 NLRB 220 fn. 1 (1981). In ma
k-ing this determination, the Board has repeatedly reiterated 
the following principles enunciated by the Third Circuit in 
Curtiss
-Wright Corp. v
. NLRB
, 347 F.2d 61, 69 (3d Cir. 
1965):
  [W]age and related information pertaining to emplo
y-ees in the bargaining unit is presum
ptively relevant, for, as 
such data concerns the core of the employer
-employee r
e-lationship, a union is not required to show the
 precise rel
e-vance of it, unless effective employer rebuttal comes forth; 
as to other requested data, however, such as employer 
profits and production figures, a union must, by reference 
to the circumstances of the case, as an initial matter, 
demonstrate m
ore precisely the relevance of the data it d
e-sires.
  Supervisory assessments of the relative comp
etence of one 
employee vis
-a-vis another employee are not at the core of the 
employer
-employee relationship and require a specific showing 
of relevance. Such r
elevance is obvious when the assessment 
has resulted in denial of a raise or other adverse action such as 
being chosen for layoff. See 
Aerospace Corp.
, 314 NLRB 100 
(1994). Thus, there is no question that the evaluations sought 
by the Union in 1997 were re
levant at that time. It seems clear 
that, had a charge been filed in 1997 regar
ding Respondent™s 
failure to provide the evaluations, that charge would have been 
found meritorious and a co
mplaint would have issued, absent 
settlement; however, no charge was 
filed.
 In its letter of July 15, the Union asserted that it needed the 
1997 evaluations in order to formulate a pr
oposal for a layoff 
clause, to ﬁtest
-check the validity of current evaluations for 
your proposed layoff,ﬂ and to determine ﬁthe validity of th
e methodology of assigning points.ﬂ Notwithstanding the stat
e-ments in the Union™s letter, there is no evidence of any discu
s-sion regarding the first two of those asserted reasons at the 
bargaining table. The Union never stated how the individual 
evalu
ation
s of employees not laid off in 1997 would assist it in 
formulating a proposal for a layoff clause. The Respo
ndent 
provided information regarding the process that would be fo
l-lowed, i.e., employees would be rated by supervisors on various 
criteria including
 skill, ability, and producti
vity. There is no 
evidence or complaint allegation regarding any current evalu
a-tions related to the canceled A
ugust layoff.
 The remaining basis for the Union™s request, to determine 
the ﬁvalidity of the methodology of assigning
 points,ﬂ would, 
just as the Union did at the bargaining table, result in revisiting
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  512  the 1997 layoff and arguing whether the Respondent had made 
ﬁthe right selectionﬂ in 1997. R
eferring to May™s testimony, the 
Charging Party argues that production of the n
ames of the e
m-ployees evaluated in 1997 could assist the U
nion in educating 
employees regarding their deficiencies. This purported basis for 
needing the names of employees was an afte
rthought. It had 
never been stated previously and it was not stated in th
e letter 
of July 15. The evaluations were almost 2 years old and Ga
g-non specifically stated that those evaluations could be mislea
d-ing in 1999 because ﬁwhat was true in 1997 was probably not 
true anymore in 1999.ﬂ The Union did not dispute that stat
e-ment. 
The probative evidence establishes that the re
-request for 
the evaluations performed in 1997 had no purpose other than 

second guessing and objecting to ratings that had been given in 
1997. On June 11, the prior collective
-bargaining agreement 
expired. All 
grievances relating to the 1997 layoff had been 

settled or abandoned. In July, when the Union re
-requested the 
evaluations, the 1997 layoff was hist
ory.
 In 
Westinghouse Electric Corp.
, 304 NLRB 703 (1991), the 
Board affirmed the administrative law judge™s 
finding that the 

respondent had violated the Act by not timely providing r
e-quested information and agreed that, notwithstanding this fin
d-ing, the information need not be produced since it had ﬁno cu
r-rent relevancy.ﬂ Id. at 709. In the instant case, no char
ge was 
filed regarding the failure of the Respondent to provide the 
requested evaluations in 1997. Thus, no violation can be pred
i-cated upon its failure to do so some 2 years ago. The record 
does not establish any current need for the Union to o
btain 2
-yea
r-old evaluations of employees who were not laid off under 
the provisions of a contract that has expired. I find that the i
n-divi
dual evaluations of employees not laid off in 1997 had no 
current relevance when r
equested by the Union on July 14. The 
Responde
nt did not violate the Act by refusing to provide irre
l-evant information. I shall, therefore, recommend that this all
e-gation be dismissed.
 CONCLUSION OF 
LAW The Respondent has not engaged in unfair labor practices a
f-fecting commerce within the meaning of S
ection 8(a)(1) and (5) 
and Section 2(6) and (7) of the Act.
 [Recommended Ordeer for dismissal omitted from public
a-tion.]
   